Title: From Thomas Jefferson to Peter Burtsell, 19 December 1821
From: Jefferson, Thomas
To: Burtsell, Peter


                        
                        
                            Monticello
                            Dec. 19. 21.
                        
                    Th: Jefferson returns his thanks to the New York publisher of Colton’s Lacon for the copy of that work he has been so kind as to send him. he sees, on a first opening, that it will afford both amusement
			 and instruction, qualified rather highly with paradox & puzzle. it’s numerous editions in England bespeak it’s merits favorably.